EXHIBIT 10.62


AMENDMENT NUMBER TWO TO
MASTER SERVICE AGREEMENT


This Amendment Number Two (“Amendment Two” or “Amendment”), dated May 1, 2017
(“Amendment Two Effective Date”), by and between Enterprise Services LLC f/k/a
HP Enterprise Services, LLC (“Provider”) and Sabre GLBL Inc. (“Customer”) amends
that certain Master Services Agreement by and between Provider and Customer,
dated as of November 1, 2015 (as used herein, the “Master Agreement” or the
“Agreement”).


RECITALS


WHEREAS, Customer and Provider desire to amend certain terms and conditions of
the Master Agreement, as further described herein;


WHEREAS, Customer and Provider executed Amendment Number 8 dated December 22,
2016 (for reference, Amendment Number “8” was erroneously numbered and was in
fact the first amendment to the Master Services Agreement).


NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Customer and Provider hereby agree as follows:


1.
Exhibit 3 (Account Governance) to Master Agreement is hereby deleted and
replaced in its entirety with the amended and restated Exhibit 3 (Account
Governance) attached hereto as Attachment 1, effective as of the Amendment Two
Effective Date.



2.
Attachment 7-A (Event Management Process) to Exhibit 7 (Information Security
Requirements) to Master Agreement is hereby deleted and replaced in its entirety
with the amended and restated Attachment 7-A (Event Management Process) to
Exhibit 7 (Information Security Requirements) attached hereto as Attachment 2,
effective as of the Amendment Two Effective Date.



3.
Counterparts. This Amendment may be executed in several counterparts, all of
which taken together shall constitute a single agreement between the Parties.



4.
Defined terms. Unless otherwise defined herein, the capitalized terms used in
this Amendment shall have the same meaning assigned to such capitalized terms in
the Agreement.



5.
Ratifications. The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Agreement
(and all prior agreements, letters, proposals, discussions and other documents)
regarding the matters addressed in this Amendment. Except as otherwise expressly
modified herein, all other terms and conditions of the Agreement shall remain in
full force and effect and are ratified and confirmed as if set forth herein
verbatim.










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Provider and Customer have each caused this Amendment to be
executed as below:


SABRE GLBL INC.
 
 
Signature:
/s/ Chris Hamro
 
 
Name:
Chris Hamro
 
 
Title:
Director - Technology Procurement
 
 
Date:
5/9/2017



Enterprise Services LLC


 
 
Signature:
/s/ Simon Branch-Evans
 
 
Name:
Simon Branch-Evans
 
 
Title:
VP and AE Sabre Account
 
 
Date:
5/9/2017









List of Attachments:


Attachment 1: Exhibit 3 (Account Governance)
Attachment 2: Attachment 7-A (Event Management Process) to Exhibit 7
(Information Security Requirements)







--------------------------------------------------------------------------------






ATTACHMENT 1 TO AMENDMENT TWO TO MASTER AGREEMENT


EXHIBIT 3
ACCOUNT GOVERNANCE
This amended and restated EXHIBIT 3, ACCOUNT GOVERNANCE, dated May 1, 2017 to
that certain Master Services Agreement, dated as of November 1, 2015 (the
“Master Agreement”), between Sabre GLBL Inc. (“Customer”) and Enterprise
Services LLC f/k/a HP Enterprise Services, LLC (“Provider”).
1.
INTRODUCTION



In accordance with Article 12 of the Master Agreement, Customer and Provider
will institute and utilize the following governance framework to manage and
effect account governance and technology governance for effective and efficient
collaboration between Customer and Provider (“Account Governance”).
2.
DEFINITIONS



Capitalized terms used in this Exhibit but not defined herein shall have the
meaning ascribed to such terms in the Master Agreement and its Exhibits,
including the “Definitions” Exhibit to the Master Agreement. Unless otherwise
specified, references to “Section” refer to the applicable Section of this
Exhibit.


As set forth in Section 2.3 of the Master Agreement, in the event of a conflict
between the terms of this Exhibit and the terms of the Master Agreement, the
terms of the Master Agreement shall prevail over the terms of this Exhibit.
3.
GOVERNANCE PRINCIPLES

3.1
Governance Principles

(a)Account Governance set forth in this Exhibit is designed to oversee the
delivery of Services by Provider to Customer in accordance with the Master
Agreement.
(b)Both Customer and Provider shall ensure that all Provider and Customer
representatives participating in Account Governance are empowered and authorized
to execute the roles they assume.
(c)The effectiveness of Account Governance will be evaluated by the Parties from
time to time (at least annually), and modified as necessary to meet Customer’s
business requirements.







--------------------------------------------------------------------------------




(d)Provider shall record and distribute minutes of all meetings held under
Account Governance, no later than two Business Days after each meeting, for
Customer’s approval.
(e)Provider shall be responsible for supporting the development and
implementation of Account Governance by (i) using industry leading practices and
(ii) leveraging its expertise, templates, tools and personnel resources.
3.2
Relationship

(a)Conduct of the Parties.
It is intended that the conduct of the Parties in the implementation of Account
Governance shall:
(i)
Reflect commitment at executive levels in both Parties to foster an enduring,
mutually beneficial commercial relationship that enables and empowers effective
decision making;

(ii)
Support a relationship between Customer and Provider that is characterized by
trust and openness;

(iii)
Support and engender effective Service Levels and continuous improvement;

(iv)
Create a close working relationship at the relevant management levels that
stimulates cooperation, collaboration, information sharing and trust;

(v)
Support a joint continuous improvement culture within both Parties in relation
to the Services.

(b)Participation.
The Parties shall participate in good faith in Account Governance in order to
aid in meeting Customer’s goals for the relationship as follows:
(i)
Flexibility. The Parties understand that the Services may need to be modified to
meet Customer’s changing business environment and operating requirements.

(ii)
Transparency. Governance activities described in this Exhibit are intended to
provide a transparent framework and process so that Customer and Provider can
effectively execute.

(iii)
Traceability. Financials will be clear and allow Customer to identify the
baseline and reasons for any deviations over time.

(iv)
Effective Management. Governance activities described in this Exhibit will
strengthen Customer’s and Provider’s ability to track and control Services
delivered.








--------------------------------------------------------------------------------






(c)Executive Engagement.
Provider will make available several opportunities for Customer to participate
in organizations and events that allows Customer to provide input to Provider’s
business direction and receive information from Provider on matters that affect
Customer from a technology and services perspective.
(i)
HP Enterprise Services Client Advisory Board (“CAB”). The HP Enterprise Services
CAB is a select group of global Chief Information Officers (“CIOs”), crossing
industries and regions, whose thoughts and perspectives on the information
technology services market are helping strengthen and shape the future of the
industry. The mission of this exclusive executive forum and ongoing program is
to advise Provider on strategies and plans for its Enterprise Services business.
It provides Provider an opportunity to listen to and better understand client
needs and expectations, and strengthens collaboration. Provider will invite the
Customer Head of Product and Technology to participate in the CAB. Customer’s
Head of Product and Technology, or equivalent position, will agree to
participate for a two-year timeframe and attend at least one in-person meeting
each year.



(ii)
CIO Summit. HP CIO Summit is an exclusive, invitation-only gathering of CIOs.
This event is designed to bring together leading CIOs in the industry to share
best practices, plans and ideas. Each year, Provider will extend an invitation
to Customer’s Head of Product and Technology, or equivalent position, to attend
the HP CIO Summit, and Customer’s Head of Product and Technology will use
reasonable efforts to attend the Summit.



(iii)
HP Discover. HP Discover presents the absolute latest technologies, solutions,
case studies, trends and strategies that will inform key investment decisions
Provider is making now and in the future. Each year, Provider will extend an
offer to Customer’s Head of Product and Technology and other appropriate
Customer leaders to attend HP Discover.



4.
GOVERNANCE COMMITTEES

4.1
Executive Steering Committee

(a)Formation







--------------------------------------------------------------------------------




An -Executive Steering Committee shall be formed and shall have convened for the
first time no later than Ninety (90) days following the Effective Date.
(b)Chair
The Executive Steering Committee shall be chaired by the Customer Head of
Product and Technology (“P&T”); provided that the Customer Chief Procurement
Officer (“CPO”) shall chair the Executive Steering Committee in the event of the
Customer Head of P&T’s absence.
(c)Members
The Executive Steering Committee shall be comprised of the following members:
(i)
Customer Head of P&T;

(ii)
Customer Senior Vice President (“SVP”) of Executive Technology Operation
(“ETO”);

(iii)
Customer CPO;

(iv)
Customer Technical Alliance Manager

(v)
Additional Customer representatives as necessary;

(vi)
Provider Executive Sponsor;

(vii)
Provider Operations Executive;

(viii)
Provider Industry Executive;

(ix)
Provider Contract and Commercial Executive;

(x)
Provider Client Executive; and

(xi)
Additional Provider representatives as necessary.

(d)Key Objectives
The purpose of the Executive Steering Committee is to ensure senior management
sponsorship both from Customer and Provider and to jointly work towards
strategic development of the relationship. This forum will be used to identify
problems and explore future relationship development opportunities. Objectives
include:
(i)
provide overview of Provider performance to executive leadership;

(ii)
discuss overall relationship, development agenda and strategic improvement
initiatives;

(iii)
monitor current Service Levels and costs;

(iv)
review of industry and technology trends and how Customer and Provider can
respond to these trends; and

(v)
review of Customer business priorities and plans.

(e)Materials
Customer shall prepare and distribute the agenda for the Executive Steering
Committee at least two (2) business days prior to each meeting and will
cooperate with Provider in making updates







--------------------------------------------------------------------------------




if necessary. The Parties shall prepare and distribute any materials necessary
for the Executive Steering Committee to discharge its responsibilities.
Responsibility for producing the materials will be determined by the Parties
based on availability of and access to the information required to produce the
materials. This includes, but is not limited to:
(i)
an executive scorecard incorporating the following measures:

(1)quality of Services (e.g., Service Level performance);
(2)Customer satisfaction;
(3)high level status and execution of the Transition and Transformation;
(4)status of other material projects;
(5)financial performance and trend data;
(6)relationship indicators; and
(7)other pertinent scorecard information as needed.
(ii)
issues open for resolution;

(iii)
data on industry trends; and

(iv)
development agenda and strategic improvement initiatives.

(f)Meeting Frequency
The Executive Steering Committee shall meet quarterly and at other times as
agreed between the Parties.
4.2    Operational Steering Committee
(a)
Formation

A Operational Steering Committee shall be formed and shall have convened for the
first time no later than Ninety (90) days following the Effective Date.
(b)
Chair

The Operational Steering Committee shall be chaired by the Customer Technical
Alliance Manager.
(c)
Members








--------------------------------------------------------------------------------




The Operational Steering Committee shall be comprised of the following members:
(i)
Customer SVP of ETO;

(ii)
Customer Technical Alliance Manager;

(iii)
Customer Service Management Operations Manager;

(iv)
Additional Customer representatives as necessary;

(v)
Provider Technology Operation Executive;

(vi)
Provider Client Executive;

(vii)
Provider Client Service Delivery Executive; and

(viii)
Additional Provider representatives as necessary.

(d)
Key Objectives

The purpose of this Operational Steering Committee is to monitor the overall
progress and the performance of the Agreement and the relationship between
Customer and Provider and address any issues escalated by other committees.
Objectives include:
(i)
monitor overall Service performance and take actions for Service improvement;

(ii)
review performance on Service Levels;

(iii)
discuss additions and adjustments to Service Levels;

(iv)
review status of high priority security risks;

(v)
review improvement of Services due to technology innovation and review impacts
of technology evolution on the Services;

(vi)
review outputs from and provide inputs to the project management process; and

(vii)
address escalated issues.

(e)
Materials








--------------------------------------------------------------------------------




Customer shall prepare and distribute the agenda for the Operational Steering
Committee at least two (2) business days prior to each meeting and will
cooperate with Provider in making updates if necessary. The Parties shall
prepare and distribute any materials necessary for the Operational Steering
Committee to discharge its responsibilities. Responsibility for producing the
materials will be determined by the Parties based on availability of and access
to the information required to produce the materials. This includes but is not
limited to scorecards incorporating:
(i)
quality of Services (e.g., Service Level performance);

(ii)
Customer satisfaction;

(iii)
status of other projects;

(iv)
relationship indicators;

(v)
issues escalated by other committees;

(vi)
IT security incident reports;

(vii)
risk register including mitigation actions; and

(viii)
Disaster Recovery Services review.

(f)
Meeting Frequency

The Operational Steering Committee shall meet monthly and at other times as
agreed between the Parties.
4.3.
Contract and Commercial Committee

(a)
Formation

A Contract and Commercial Committee shall be formed and shall have convened for
the first time no later than Ninety (90) days following the Effective Date.
(b)
Chair

The Contract and Commercial Committee shall be chaired by the Customer CPO.







--------------------------------------------------------------------------------






(c)
Members

The Contract and Commercial Committee shall be comprised of the following
members:
(i)
Customer CPO;

(ii)
Customer Technical Alliance Manager;

(iii)
Customer VP of P&T Finance;

(iv)
Additional Customer representatives as necessary;

(v)
Provider Client Executive;

(vi)
Provider Client Contract and Commercial Executive;

(vii)
Provider Client Finance Manager; and

(viii)
Additional Provider representatives as necessary.

(d)
Key Objectives

The purpose of the Contract and Commercial Committee is to manage the contract
and commercial relationship. Objectives include:
(i)
discuss contract interpretation issues;

(ii)
review and approve monthly financial Reports;

(iii)
discuss and establish financial plans and forecasts;

(iv)
review Contract Change Requests in accordance with the Contract Change Control
Procedures;

(v)
address or escalate any contractual and financial issues, including invoice and
payment issues and Service Level Credits due; and

(vi)
review benchmarking and audit results and ensure that benchmarking and audit
remediation is addressed and implemented.

(e)
Materials

Customer shall prepare and distribute the agenda for the Contract and Commercial
Committee at least two (2) business days prior to each meeting and will
cooperate with Provider in making updates if necessary. The Parties shall
prepare and distribute any materials necessary for the Contract and Commercial
Committee to discharge its responsibilities. Responsibility for







--------------------------------------------------------------------------------




producing the materials will be determined by the Parties based on availability
of and access to the information required to produce the materials. This
includes but is not limited to:
(i)
monthly financial Reports;

(ii)
proposed Contract Change Requests;

(iii)
monthly performance reports on Service Level attainment and Service Level Credit
calculations;

(iv)
financial plan and forecasts; and

(v)
benchmarking and audit results.

(f)
Meeting Frequency

The Contract and Commercial Committee shall meet monthly and at other times as
agreed between the Parties.
4.4.
Joint Technical Steering Committee

(a)
Formation

A Joint Technical Steering Committee shall be formed and shall have convened for
the first time no later than Ninety (90) days following the Effective Date.
(b)
Chair

The Joint Technical Steering Committee shall be chaired by the Customer
Enterprise Architecture Lead.
(c)
Members

The Joint Technical Steering Committee shall be comprised of the following
members:
(i)
Customer Enterprise Architecture Lead;

(ii)
Customer SVP of Architecture & Technology (“A&T”);

(iii)
Customer SVP of ETO;

(iv)
Customer Technical Alliance Manager;

(v)
Customer Tower Leads;

(vi)
Additional Customer representatives as necessary;

(vii)
Provider Technology Operation Executive;








--------------------------------------------------------------------------------




(viii)
Provider Client Executive;

(ix)
Provider Client Architecture Executive;

(x)
Provider horizontal optimization team leaders;

(xi)
Provider Client Service Delivery Executive; and

(xii)
Additional Provider representatives as necessary.

(d)
Key Objectives

The purpose of the Joint Technical Steering Committee is to assist with the
development of Customer’s IT strategy and related policies. The Joint Technical
Steering Committee will not be involved in day-to-day operational issues, nor
shall it determine Customer’s IT strategy.
The objectives of the Joint Technical Steering Committee include:
(i)
align the Long Range IT Plan (as defined in Section 9.1 of Attachment B-5 (Cross
Functional Services Service Description)) with Customer’s IT strategy and
policies;

(ii)
review and approve Provider’s recommendations for inclusion in the Long Range IT
Plan;

(iii)
review Provider’s technical proposals for implementing the Long Range IT Plan;

(iv)
provide advice and guidance to the Operational Steering Committee regarding
technical improvement issues affecting the technical infrastructure and Customer
business operations;

(v)
align technical policies, standards and architecture with the Customer’s
internal technology steering discussions and internal IT standards;

(vi)
address escalated technology architecture issues;

(vii)
monitor compliance against technology standards; and

(viii)
define priorities for architecture standardization initiatives.








--------------------------------------------------------------------------------






(e)
Materials

Customer shall prepare and distribute the agenda for the Joint Technical
Steering Committee at least two (2) business days prior to each meeting and will
cooperate with Provider in making updates if necessary. The Parties shall
prepare and distribute any materials necessary for the Joint Technical Steering
Committee to discharge its responsibilities. Responsibility for producing the
materials will be determined by the Parties based on availability of and access
to the information required to produce the materials.
(f)
Meeting Frequency

The Joint Technical Steering Committee shall meet monthly and at other times as
agreed between the Parties.
4.5.
Transition and Transformation Committee

(a)
Formation

A Transition and Transformation Committee shall be formed as of the Effective
Date and shall have convened for the first time no later than thirty (30) days
following the Effective Date.
(b)
Chair

The Transition and Transformation Committee shall be chaired by the Customer VP
of Transition and Transformation.
(c)
Members

The Transition and Transformation Committee shall be comprised of the following
members:
(i)
Customer VP of Transition and Transformation

(ii)
Technology Modernization Team;

(iii)
Customer Enterprise Architecture Lead;

(iv)
Customer SVP of Corporate IT;

(v)
Additional Customer representatives as necessary;

(vi)
Provider Client Transition & Transformation Executive;

(vii)
Additional Provider representatives as necessary.

(d)
Key Objectives








--------------------------------------------------------------------------------






The purpose of the Transition and Transformation Committee is to monitor the
execution of the Transition and Transformation in accordance with the applicable
Service Agreement. Objectives include:
(i)
monitor and review Transition and Transformation status;

(ii)
monitor and support the execution of critical deliverables from both Parties;

(iii)
identify and address Transition and Transformation issues in accordance with the
Agreement; and

(iv)
identify, track and address Transition and Transformation risks.

(e)
Materials

Customer shall prepare and distribute the agenda for the Transition and
Transformation Committee at least two (2) business days prior to each meeting
and will cooperate with Provider in making updates if necessary. The Parties
shall prepare and distribute any materials necessary for the Transition and
Transformation Committee to discharge its responsibilities. Responsibility for
producing the materials will be determined by the Parties based on availability
of and access to the information required to produce the materials.
(f)
Meeting Frequency

The Transition and Transformation Committee will meet monthly until the
Transition and Transformation have been successfully completed, and at other
times as agreed between the Parties.
4.6.
Tower Service Delivery Committee (per Tower)

(a)
Formation

A Tower Service Delivery Committee for each technology tower shall be formed and
shall have convened for the first time no later than Ninety (90) days following
the Effective Date.
(b)
Chair

The Tower Service Delivery Committee shall be chaired by the Customer Tower Lead
for each tower.
(c)
Members

The Tower Service Delivery Committee shall be comprised of the following
members:
(i)
Customer Tower Leads;

(ii)
Customer Technical Alliance Manager;








--------------------------------------------------------------------------------




(iii)
Customer Service Planning and Assurance Manager;

(iv)
Additional Customer representatives as necessary;

(v)
Provider Client Executive;

(vi)
Provider Client Service Delivery Executive;

(vii)
Provider Client Tower Service Delivery Managers;

(viii)
Provider horizontal optimization team leaders

(ix)
Additional Provider representatives as necessary.

(d)
Key Objectives

The purpose of the Tower Service Delivery Committee is to monitor Service
performance. Objectives include:
(i)
monitor and manage Service delivery for each tower;

(ii)
review Service Request backlog and discuss options for prioritization based on
business need

(iii)
review Tower’s technology currency and status;

(iv)
monitor and review the ongoing status of third party performance as appropriate;

(v)
discuss tower capacity forecasts and technical plan to meet demand increases;

(vi)
review the following:

(1)
Service Levels;

(2)
Service Request performance and backlog;

(3)
continuous improvement and quality assurance procedures and measurements;

(4)
project portfolio and project delivery status, and project issues and
opportunities;

(5)
review business and capacity demand forecasts;

(vii)
other such responsibilities as directed by the Operational Steering Committee.








--------------------------------------------------------------------------------




(e)
Materials

Customer shall prepare and distribute the agenda for the Tower Service Delivery
Committee at least two (2) business days prior to each meeting and will
cooperate with Provider in making updates if necessary. The Parties shall
prepare and distribute any materials necessary for the Tower Service Delivery
Committee to discharge its responsibilities. Responsibility for producing the
materials will be determined by the Parties based on availability of and access
to the information required to produce the materials. This includes but is not
limited to:
(i)
Performance reports on Service Level attainment;

(ii)
Service Request backlog and performance report;

(iii)
Reports on continuous improvement and quality assurance procedures and
measurements;

(iv)
project portfolio and delivery status; and

(v)
escalated issue register.

(f)
Meeting Frequency

The Tower Service Delivery Committee shall meet monthly and at other times as
agreed between the Parties
4.7.
Security Committee

(a)
Formation

A Security Committee shall be formed and shall have convened for the first time
no later than Ninety (90) days following the Effective Date.
(b)
Chair

The Security Committee shall be chaired by the Customer VP of Security.
(c)
Members

The Security Committee shall be comprised of the following members:
(i)
Customer Chief Information Security Officer;

(1)
Customer Service Management Operations Manager;

(2)
Customer Disaster Recovery Manager;

(ii)
Additional Customer representatives as necessary;








--------------------------------------------------------------------------------






(iii)
Provider Client Service Delivery Executive;

(iv)
Provider Client Security Manager; and

(v)
Additional Provider representatives as necessary.

(d)
Key Objectives

The purpose of the Security Committee is to monitor and review threats to the
availability, integrity and confidentiality of Customer and Customer Data.
Objectives include:
(i)
monitor and review threats to the availability, integrity and confidentiality of
Customer and its customers’ data at a global level;

(ii)
monitor and review the status of global security incidents and security problems
(i.e., incidents and problems with an information security dimension);

(iii)
discuss security developments; and

(iv)
actively review and, as appropriate, escalate security issues which impact
Customer end users and/or which involve a potential reputation damage to
Customer.

For the avoidance of doubt, regardless of whether the Security Committee
considers or addresses a particular security requirement or issue, Provider will
perform the Services pursuant to and in compliance with the terms of the
Agreement, including the Security Requirements. The Parties acknowledge that the
Security Committee does not have the authority to modify the Security
Requirements without submitting any Changes through the Change Control
Procedure.
(e)
Materials

Customer shall prepare and distribute the agenda for the Security Committee at
least two (2) business days prior to each meeting and will cooperate with
Provider in making updates if necessary. The Parties shall prepare and
distribute any materials necessary for the Security Committee to discharge its
responsibilities. Responsibility for producing the materials will be determined
by the Parties based on availability of and access to the information required
to produce the materials. This includes but is not limited to:
(i)
report on Customer impacting or Customer reputation impacting security issues or
incidents; and

(ii)
report on security developments;

(iii)
security issues and escalations.








--------------------------------------------------------------------------------




(f)
Meeting Frequency

The Security Committee shall meet monthly and at other times as agreed between
the Parties
4.8.
Innovation Committee

(a)
Formation

An Innovation Committee shall be formed and shall have convened for the first
time no later than Ninety (90) days following the Effective Date.
(b)
Chair

The Innovation Committee shall be chaired by the Customer Enterprise
Architecture Lead.
(c)    Members
The Innovation Committee shall be comprised of the following members:
(i)
Customer SVP of ETO;

(ii)
Customer SVP of A&T;

(iii)
Customer Enterprise Architecture Lead;

(iv)
Customer Tower Leads as required;

(v)
Additional Customer representatives as necessary;

(vi)
Provider Operations Executive;

(vii)
Provider Client Service Delivery Executive;

(viii)
Provider Industry Executive

(ix)
Provider horizontal optimization team leaders

(x)
Provider Client Architecture Executive; and

(xi)
Additional Provider representatives as necessary.

(d)
Key Objectives

The purpose of the Innovation Committee is to identify and actively develop
innovation ideas originating from Customer or Provider, and to support the
implementation of initiatives resulting from such ideas (“Innovation
Initiatives”). Objectives include:







--------------------------------------------------------------------------------




(i)
actively seek and investigate opportunities to enable Customer to attain a
leadership position in the industry through use of cutting edge technologies and
business processes;

(ii)
develop innovation ideas and support implementation and rollout where
appropriate;

(iii)
monitor and steer in-flight Innovation Initiatives; and

(iv)
review industry and technology trends and agree the appropriate response by
Customer and Provider.

(e)    Materials
Customer shall prepare and distribute the agenda for the Innovation Committee at
least two (2) business days prior to each meeting and will cooperate with
Provider in making updates if necessary. The Parties shall prepare and
distribute any materials necessary for the Innovation Committee to discharge its
responsibilities. Responsibility for producing the materials will be determined
by the Parties based on availability of and access to the information required
to produce the materials. This includes but is not limited to:
(i)
progress report on existing in-flight Innovation Initiatives;

(ii)
proposals as regards new technology and industry trends;

(iii)
opportunities for using common business processes / technology platforms; and

(iv)
Customer or Provider proposals for innovation.

(f)
Meeting Frequency

The Innovation Committee shall meet quarterly and at other times as agreed
between the Parties.









--------------------------------------------------------------------------------






5.
ROLES AND RESPONSIBILITIES

5.1.
Customer Roles and Responsibilities

(a)
Customer Technical Alliance Manager

In addition to the terms of Section 12.3 of the Master Agreement, the Customer
Technical Alliance Manager has the overall lead for vendor sourcing and reports
to the Customer SVP of ETO.
Primary responsibilities for the Technical Alliance Manager include:
(i)
maintaining an effective relationship with Provider executives at all levels;

(ii)
managing the overall relationship with Provider;

(iii)
providing leadership and guidance to the Customer governance organization;

(iv)
monitoring Provider and Customer compliance with obligations of the Agreement;

(v)
monitoring Provider and Customer contractual deliverable commitments;

(vi)
working with Provider Client Executive to progress the goals and objectives of
the Agreement;

(vii)
serving as an escalated point of contact for any Service delivery issues in
accordance with the Dispute Resolution Procedures; and

(viii)
liaising with and providing guidance to Customer’s corporate executive
leadership in regard to the strategic needs of Customer.

5.2.    Provider Roles and Responsibilities
(a)
Provider Client Executive

In addition to the terms of Section 12.2 of the Master Agreement, the Provider
Client Executive is responsible for:
(i)
managing the overall relationship between Provider and Customer;

(ii)
assuring the successful implementation of the Agreement to operational status;








--------------------------------------------------------------------------------




(iii)
ensuring that Provider fulfills all of its obligations under the Agreement;

(iv)
working with the Customer governance team to establish, manage, and meet
commitments, requirements, and expectations;

(v)
working with Customer Technical Alliance Manager to align the delivery of
Services with the strategic needs of Customer;

(vi)
serving as an escalated point of contact for Service delivery issues in
accordance with the Dispute Resolution Procedures; and

(vii)
informing Customer about new corporate capabilities and developments within
Provider’s organization, and proposing ideas and solutions that will provide
ongoing benefit to Customer.

(b)
Provider Client Service Delivery Executive

The Provider Client Service Delivery Executive will have the accountability for
delivering the Services within the scope of the Agreement.
Primary responsibilities of the Provider Client Service Delivery Executive
include:
(i)
meeting all Service Levels and contractual commitments;

(ii)
ensuring that Provider’s global operating model delivers on commitments to
Customer;

(iii)
staffing the Service delivery organization with the appropriate level of trained
personnel;

(iv)
forecasting resource requirements and managing resourcing requirements for
Customer as a whole;

(v)
ensuring that the Provider Service delivery complies with Customer Policies,
standards and operational procedures;

(vi)
providing support to Customer in accordance with the Procedures Manual;

(vii)
providing all Reports in accordance with Section 4.6 of the Master Agreement;
and

(viii)
implementing and meeting the requirements described in the Master Agreement
regarding Disaster Recovery Services.

(c)
Provider Client Tower Service Delivery Managers








--------------------------------------------------------------------------------




The Provider Client Tower Service Delivery Executive will appoint a team
comprised of senior executives to serve as the Provider Client Service Delivery
Executive for all Service Towers.
Primary responsibilities of the Provider Client Tower Service Delivery
Executives include:
(i)
capturing key specific Customer satisfaction issues and implementing appropriate
policies and procedures to resolve such issues;

(ii)
working with Customer Tower Leads and Customer Operations Manager to ensure that
Provider supports Customer’s Service delivery needs; and

(iii)
collaborating with Customer Tower Leads and Customer Demand Manager on the
definition and maintenance of a demand forecast for the Services.

(d)
Provider Client Finance Manager

The Provider Client Finance Manager will have primary responsibility for all
financial, billing, contractual compliance and new business management
functions.
Primary responsibilities of the Provider Client Finance Manager include:
(i)
providing the monthly invoice and all account billing and reporting functions;

(ii)
implementing and managing Provider financial system including time recording,
labor reporting, billing, and budgeting, forecasting, and annual planning;

(iii)
acting as the primary Provider focus for new service establishment for Customer;
and

(iv)
providing all financial reporting, including exception reporting, to Customer.

(e)
Provider Client Contract and Commercial Executive

The Provider Client Contract and Commercial Executive is responsible for the
contract and commercial issues relating to the Agreement.
Primary responsibilities of the Provider Client Contract and Commercial
Executive include:
(i)
acting as the commercial/contracts focal point, supporting the Customer
governance team on all commercial and contracts related issues;








--------------------------------------------------------------------------------




(ii)
determining/deriving in-scope and out-of-scope activities in discussion with
Provider contracts specialists, technical leads and legal staff;

(iii)
reaching rapid agreement with Customer around Provider interpretations of
ambiguous areas of contract wording;

(iv)
developing, implementing and maintaining commercial processes for the
minimization of risk to Provider in accepting new services and performing the
Services;

(v)
conducting reasonable training for non-commercial staff on commercial and
contracts principles and processes;

(vi)
providing all Provider contract administration for the time-phased contractual
commitments to assure fulfillment of Provider deliverables;

(vii)
preparing and negotiating contracts, contract amendments and other legal
agreements in conjunction with Provider corporate legal departments;

(viii)
formulating commercial offers (price and terms) and subsequent authorization for
all new services and changes to existing Services in conjunction with Customer
governance team staff;

(ix)
supporting meetings and negotiations with Customer; and

(x)
resolving commercial disputes that arise in the course of performing the
Services under the Agreement.

(f)
Provider Transition and Transformation Executive

The Provider Transition and Transformation Executive is responsible for managing
the Provider’s Transition and Transformation responsibilities relating to the
Agreement.
Primary responsibilities of the Provider Client Transition and Transformation
Executive include:
(i)
ensuring the Provider fulfills its Transition and Transformation obligations
under the Agreement; and

(ii)
communicating Transition and Transformation project status to the Customer.

6.
OTHER MEETINGS








--------------------------------------------------------------------------------




Meetings in addition to those specifically identified in this Exhibit will be
required to effectively manage the relationship, ensure on-going service
delivery performance, monitor progress against milestones or project plans and
review the status of account activities. It is Provider’s responsibility to
prepare for, actively participate in, and contribute to daily and weekly
operational meetings as required. In addition, ad hoc meetings may be initiated
by Customer or Provider as necessary and may be conducted face-to-face, using
telephones, via net conference or as otherwise mutually agreed upon by the
Parties. Travel expenses for personnel who are assigned to a billable Service
must be pre-approved by Customer and such pre-approved travel expenses will be
billed as incurred subject to Customer’s travel expense policy. Except in
unusual circumstances and unless Customer otherwise agrees in advance, any other
Provider travel cost required for these meetings will be the responsibility of
Provider.
7.
MANAGEMENT SUPPORT AND ADVICE

Provider will be responsible for proactively identifying strategies and
approaches for future Services in support of Customer that may provide Customer
with competitive advantages. Such management support and advice may include but
is not limited to the following general areas:
(a)Assisting Customer in setting Customer’s application technology direction and
strategy;
(b)Assisting Customer in aligning Customer’s application architecture and
environment with its business and technical strategies;
(c)Supporting Customer in the management and representation of application
technology product and service offerings to its internal Customers;
(d)Supporting Customer with its annual planning and budget process;
(e)Maintaining appropriate levels of industry knowledge in Customer’s business;
(f)Maintaining appropriate levels of participation and input into forums and
conferences, user groups, trade associations and similar organizations as they
relate to Provider’s responsibilities in support of Customer;
(g)Providing reasonable access to knowledge and information acquired in
Provider’s specialized research or development facilities;
(h)Meeting with Customer representatives as necessary and appropriate to manage
and deliver the Services effectively;
(i)Supporting and participating in the various account management meetings
called for by the Master Agreement or any Service Agreement and the procedures
adopted by the Parties related to such meetings; and







--------------------------------------------------------------------------------




(j)Participating in related Customer business planning meetings upon request to
review operations and business plans and recommend appropriate Services to
support plan execution.









